Citation Nr: 1744383	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-33 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the decision to discontinue the Veteran's VA benefits for the period from December 15, 2010, to May 18, 2011 was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That decision determined that the Veteran's VA disability benefits should be discontinued for the period from December 15, 2010, to May 18, 2011, due to the Veteran's status as a fugitive felon during that period.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

To properly adjudicate the claim, it must be determined that the Veteran was in fact a fugitive felon.  Currently, it is unclear from the record whether the Veteran met the criteria to be deemed a "fugitive felon" for purposes of termination of VA compensation benefits. 

The law prohibits the payment of compensation benefits for any period during which a veteran was a fugitive felon.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665 (n). The term "fugitive felon" includes a person who is a fugitive by reason of fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees, or violating a condition of probation or parole imposed for commission of a felony under Federal or state law.  Id. 

In June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.

The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

4901 - Escape 
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole 
8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: A judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole. 

An FFP-3 VA Investigative Summary Form from the VA Office of Inspector General Fugitive Felon Program shows that a warrant was issued in Largo, Florida on December 15, 2010, with regard to "dangerous drugs." 

A Complaint/Arrest Affidavit shows that the Veteran was arrested on May 18, 2011 for "trafficking in controlled substance" and the warrant was cancelled on that date.  

The full nature of the arrest warrant and whether there is a NCIC code indicating flight or a probation or parole violation is not clear.  On remand, the RO should attempt to obtain a copy of the outstanding warrant issued by the Pinellas County police for the Veteran on December 15, 2010 and any other documentation of any corresponding NCIC code.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file a copy of the warrant issued by the Pinellas County, Florida police for the Veteran on December 15, 2010, as well as any other information (to specifically include any NCIC offense code) reflecting the nature of the arrest warrant and the actions the Veteran may have taken upon becoming aware of the arrest warrant.

2.  Then, readjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




